Title: To Alexander Hamilton from Alexander Thompson, 17 July 1799
From: Thompson, Alexander
To: Hamilton, Alexander


          
            Sir
            Fort Niagara July 17th. 1799—
          
          I take the liberty to address you by Captain John Laughton, a Gentleman who resides at Fort Sclosser, and who has Sailed for many Years, on the Lakes Ontario and Erie, the civilities and attentions he and his family—have paid to the Officers of this Garrison and their friends, will ever merit every possible return, Should it be the pleasure of the commanding Major General, or of our goverment, to have a Vessel built or purchased for publick Uses on Lake Ontario, No person can be more competent to give every Necessary and circumstantial information than Captain Laughton.
          With Sentiments of the greatest respect And esteem, I have the honor to be Sir, Your most Obedient And very humble Servant
          
            Alexr. Thompson Captain
             1st. Regt. Artillerists & Engineers
          
          Major General Hamilton New York
        